WOODLEY, Judge.
The offense is assault with intent to rape; the punishment, 35 years.
Trial was before a jury on a plea of not guilty. Sentence was pronounced and notice of appeal given on June 11, 1965.
The record contains no bills of exception. A number of objections made by appellant’s counsel are shown in the statement of facts, all of the court’s rulings thereon being favorable to appellant.
The statement of facts reveals the following:
The prosecutrix testified that on August 27, 1964, at approximately 3:15 P.M., she had returned from the grocery store to her home; that the house is a duplex in which Mr. and Mrs. Immanuel Sneed also lived; that when she returned home, she saw appellant standing on the front porch; that appellant asked her where her neighbor’s wife was and she replied that Mrs. Sneed was at the hospital with an injured back. Thereafter, prosecutrix entered her house and locked the screen door. Subsequently, she gave her children some candy and asked them to eat it on the front porch; after letting them out, she again locked the screen so that her eleven month old baby could not crawl outside. The record reflects that appellant then “snatched the screen away” and came into her house and began advancing upon her; that she backed into her bedroom, where appellant began choking her with both hands around her neck. At that time the prosecutrix was 6 months pregnant, and she passed out as a result of the choking. The next thing she remembered, appellant’s penis was on the lower part of her abdomen. Prosecu-trix then grabbed and scratched appellant’s penis and momentarily broke free and ran to the door screaming. Before she could get far, appellant caught her by the hair and dragged her down to her knees at which time she again lost consciousness.
Prosecutrix testified that at the time of this event she was a married woman; that she had not given appellant permission to have carnal knowledge of her,.and that his act was against her will and without her consent.
The record reflects that prosecutrix’ undergarments were all torn to pieces; that the dress she had been wearing was torn on the side; that her nose still bore scars from having been bitten by appellant.
Immanuel Sneed testified that as he pulled into the driveway of his home, at approximately 3:15 to 3:30 P.M. on the 27th day of August, 1964, he saw prosecutrix’ children outside of the house crying and, as *759a result of what they said, he entered pros-ecutrix’ side of the house where he saw appellant bending over prosecutrix; that when appellant saw him he began to run and, in his haste, broke the lock on the screen door; that he chased appellant and eventually caught him, never losing sight of him prior to his capture. Mr. Sneed also testified that appellant’s face and neck were scratched and that his britches were not dosed; that the prosecutrix’ clothing was above her waist at the time appellant was seen bending over her.
The evidence is sufficient to sustain the jury’s verdict and no reversible error appears.
The judgment is affirmed.